      Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 1 of 18. PageID #: 139



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

EVELYN PANNELL and KAIL JAMARI,
individually and on behalf of all others
similarly situated,                                    Case No. 5:18-cv-02508-SL

       Plaintiffs,                                     Honorable Judge Sara Lioi

v.                                                     FIRST AMENDED CLASS
                                                       ACTION COMPLAINT
KEYVIEW LABS, INC. and DOES 1-10,
                                                       JURY DEMANDED
       Defendants.


       Now come the Plaintiffs, EVELYN PANNELL (“Pannell”) and KAIL JAMARI

(“Jamari”), individually and on behalf of all others similarly situated, by and through their

attorneys, and for their First Amended Class Action Complaint against the Defendants, KEYVIEW

LABS, INC. (“Keyview”) and DOES 1-10, Plaintiffs alleges and states as follows:

                                PRELIMINARY STATEMENTS

       1.      This is an action for damages, injunctive relief, and any other available legal or

equitable remedies, for violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

§ 227, et seq., resulting from the illegal actions of Defendants, in negligently, knowingly and/or

willfully placing through their agent(s), automated, sales, solicitation, and/or other telemarketing

calls to Plaintiffs’ cellular telephone, in violation of the TCPA and related regulations, specifically

the National Do-Not-Call and internal do-no-call provisions of 47 C.F.R. 64.1200(c) and (d),

thereby invading Plaintiffs’ privacy. Plaintiffs alleges as follows upon personal knowledge as to

herself and her own acts and experiences, and, as to all other matters, upon information and belief,

including investigation conducted by their attorneys.
      Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 2 of 18. PageID #: 140



       2.      According to the Federal Communications Commission’s website, accessed on

August 17, 2018 at http://www.fcc.gov/consumers/guides/stop-unwanted-calls-texts-and-faxes:

               The national Do Not Call list protects landline and wireless phone
               numbers. You can register your numbers on the national Do Not Call
               list at no cost… Telemarketers must remove your numbers from
               their call lists and stop calling you within 31 days from the date you
               register …[T]ell unwanted callers that you do not consent to the call
               and to put you on their internal do not call list.

       3.      The TCPA was designed to prevent calls like the ones described herein, and to

protect the privacy of citizens like Plaintiffs. “Voluminous consumer complaints about abuses of

telephone technology – for example, computerized calls dispatched to private homes – prompted

Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

       4.       In enacting the TCPA, Congress intended to give consumers a choice as to how

corporate similar entities may contact them, and made specific findings that “[t]echnologies that

might allow consumers to avoid receiving such calls are not universally available, are costly, are

unlikely to be enforced, or place an inordinate burden on the consumer.” TCPA, Pub. L. No. 102–

243, § 11. In support of this, Congress found that:

               [b]anning such automated or prerecorded telephone calls to the
               home, except when the receiving party consents to receiving the call
               or when such calls are necessary in an emergency situation affecting
               the health and safety of the consumer, is the only effective means of
               protecting telephone consumers from this nuisance and privacy
               invasion.

Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838, at *4

(N.D.Ill. Aug. 10, 2012) (citing Congressional findings on the TCPA’s purpose).

       5.      Congress also specifically found that “the evidence presented to the Congress

indicates that automated or prerecorded calls are a nuisance and an invasion of privacy, regardless

of the type of call….” Id. at §§ 12-13.



                                                 2
      Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 3 of 18. PageID #: 141



        6.      Persons, like Plaintiffs herein, have no control to stop unsolicited unwanted calls to

their cellular telephones.

        7.      Plaintiffs received numerous unsolicited, automated sales calls to their cellular

telephone, all because Defendants wished to advertise and market Keyview’s products and/or

services for its own benefit.


                                  JURISDICTION AND VENUE

        8.      This Court had jurisdiction pursuant to 28 U.S.C. § 1331, as this civil action arises

under a law of the United States, the TCPA.

        9.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to this claim occurred in this District.

                                              PARTIES

        10.     Plaintiff Pannell is an individual who was at all relevant times residing in

Streetsboro, Ohio.

        11.     Plaintiff Jamari is an individual who was at all relevant times residing in

Sacramento, California.

        12.     On information and belief, Defendant Keyview is a corporation of the State of

Delaware, which is not authorized to do business in Ohio, and whose principal place of business

is located in Tampa, Florida.

        13.     On information and belief, at all times relevant hereto, Keyview was engaged in the

marketing and sale of brain supplements.

        14.     The true names and capacities, whether individual, corporate, associate, or

otherwise, of the defendants sued herein as Does 1-10, inclusive, are currently unknown to

Plaintiffs, who therefore sues these defendants by such fictitious names. Plaintiffs will seek leave

                                                   3
      Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 4 of 18. PageID #: 142



of court to amend this Complaint to reflect the true names and capacities of the defendants

designated hereinafter as Does when such identities become known.

       15.     Each of the defendants sued herein was the principal, agent, or employee of the

other, and was acting within the scope of such agency or employment. Each defendant sued herein

was the co-conspirator of the other and was acting within the course and scope of a conspiracy

formed amongst each of them. Each defendant sued herein aided and abetted each other with the

intent that each would be successful in their mutual endeavors. Each defendant sued herein

received money or property as a result of the conduct described herein without consideration

therefore and/or with knowledge that the money or property was obtained as a result of the

wrongful conduct described herein.

       16.     Plaintiffs are each a “person” as defined by 47 U.S.C. § 153 (39).

       17.     Defendants are each a “person” as defined by 47 U.S.C. § 153(39).

             FACTS COMMON TO ALL COUNTS – PLAINTIFF PANNELL

       18.     On or about February 6, 2010, Pannell successfully registered her residential

telephone number ending in -2602 with the National Do-Not-Call Registry.

       19.     During or about March 2018, Defendants began placing unsolicited automated

telemarketing telephone calls to Pannell.

       20.     When Pannell would answer Defendants’ telephone calls, she experienced a long

pause before a live representative would begin speaking, which is indicative of an automatic

telephone dialing system.

       21.     Defendants’ calls to Pannell constituted calls that were not for emergency purposes

as defined by 47 U.S.C. § 227(b)(1)(A).




                                                4
       Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 5 of 18. PageID #: 143



        22.     Pannell has not recently sought out Keyview’s services nor has Pannell recently

attempted to retrieve information from Keyview about its services.

        23.     Over the course of approximately two months, Pannell received approximately 20

unsolicited automated telemarketing telephone calls from Keyview.

        24.     Pannell called the telephone number back which appeared on her caller ID in an

effort to have her telephone number placed on Keyview’s internal do-not-call list.

        25.     The agent of Keyview with whom Pannell spoke informed her that her telephone

number had been included in Keyview’s automatic telephone dialing system.

        26.     Pannell requested of said agent that Defendants cease placing calls to Pannell’s

telephone number ending in -2602.

        27.     Said agent of Keyview told Pannell that Keyview would take her telephone number

off its autodialer.

        28.     Despite Pannell’s unequivocal request that Defendants cease placing telephone

calls to her telephone number ending in -2602, Defendants continued to place unsolicited,

automated telemarketing telephone calls to said telephone number.

               FACTS COMMON TO ALL COUNTS – PLAINTIFF JAMARI

        29.     Beginning during or about February 2018, Defendants contacted Jamari on his

cellular telephone, number ending in -6273 in an effort to sell or solicit Keyview’s products and/or

services.

        30.     Jamari never provided Defendants with consent to contact him on his cellular

telephone.

        31.     Defendants’ calls to Jamari constituted calls that were not for emergency purposes

as defined by 47 U.S.C. § 227(b)(1)(A).



                                                 5
      Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 6 of 18. PageID #: 144



       32.     Defendants’ calls were placed to telephone number assigned to a cellular telephone

service for which Jamari incurs a charge for incoming calls pursuant to 47 U.S.C. § 227(b)(1).

       33.     Jamari is not a customer of Keyview’s services and has never provided any personal

information, including his cellular telephone numbers, to Defendants for any purpose whatsoever.

       34.     In addition, Jamari told Defendants at least once to stop contacting him and he has

been registered on the National Do-Not-Call Registry for at least thirty (30) days prior to

Defendants contacting him.

       35.     Accordingly, Defendants never received Jamari’s’ “prior express consent” to

receive calls using an automatic telephone dialing system or an artificial or prerecorded voice on

his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).

       36.     As a result of Defendants’ acts and omissions outlined above, Plaintiffs have

suffered concrete and particularized injuries and harm, which include, but are not limited to, the

following:

               a.     Invasion of privacy;

               b.     Intrusion upon and occupation of the capacity of Plaintiffs’ cellular

                      telephone;

               c.     Wasting Plaintiffs’ time;

               d.     Risk of personal injury due to interruption and distraction when receiving

                      unwanted telemarketing calls from Defendants;

               e.     Depletion of Plaintiffs’ cellular telephone battery;

               f.     The cost of electricity to recharge Plaintiffs’ cellular telephone battery; and

               g.     Stress, aggravation, frustration, emotional distress and mental anguish.




                                                  6
      Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 7 of 18. PageID #: 145



                                   CLASS ALLEGATIONS

       37.     Plaintiffs brings this action on behalf of themselves and all others similarly

situated, as a member of the proposed class (the “Class”), defined as follows:

               All persons or entities within the United States who received any
               automated telephone calls, placed by or on behalf of Defendants,
               without the consent of the recipient, within four years prior to the
               filing of this Complaint.

       38.     Plaintiffs represent, and are members of, a sub-class (the “National Do-Not-Call

Sub-Class”), defined as follows:

               All residential telephone subscribers within the United States whose
               telephone numbers were registered on the National Do-Not-Call
               Registry for at least 30 days, who had not granted Defendants prior
               express consent nor had a prior established business relationship
               with Defendants, or who had revoked such consent and prior
               established business relationship, who received more than one call
               made by or on behalf of Defendants that promoted Defendants’
               products or services, within any 12-month period, within four years
               prior to the filing of the complaint.

       39.     Plaintiffs also bring this action on behalf of themselves and all others similarly

situated, as members of another proposed sub-class (the “Internal Do-Not-Call Sub-Class”),

defined as follows:

               All residential telephone subscribers within the United States who
               requested that Defendants not place calls to them for telemarketing
               purposes, who received at least one such call made by or on behalf
               of Defendants that promoted Defendants’ products or services, more
               than 30 days after the date such request was made, and within four
               years prior to the filing of the complaint

       40.     Defendants, their employees and agents are excluded from the Class, the National

Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-Class. Plaintiffs do not know the

number of members in the Class, the National Do-Not-Call Sub-Class, and the Internal Do-Not-




                                                7
      Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 8 of 18. PageID #: 146



Call Sub-Class, but believe the members number in the hundreds, if not more. Thus, this matter

should be certified as a Class Action to assist in the expeditious litigation of the matter.

       41.     The Class, the National Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-

Class are so numerous that the individual joinder of all of their members is impractical. While the

exact number and identities of their members are unknown to Plaintiffs at this time and can only

be ascertained through appropriate discovery, Plaintiffs are informed and believe and thereon

alleges that the Class, the National Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-

Class include hundreds, if not thousands of members. Plaintiffs allege that the class members may

be ascertained by the records maintained by Defendant.

       42.     This suit is properly maintainable as a class action pursuant to Fed. R. Civ. P. 23(a)

because the Class, the National Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-Class

are so numerous that joinder of their members is impractical and the disposition of their claims in

the Class Action will provide substantial benefits both to the parties and the Court.

       43.     There are questions of law and fact common to the Class, the National Do-Not-Call

Sub-Class, and the Internal Do-Not-Call Sub-Class affecting the parties to be represented. The

questions of law and fact common to the Class, the National Do-Not-Call Sub-Class, and the

Internal Do-Not-Call Sub-Class predominate over questions which may affect individual class

members and include, but are not necessarily limited to, the following:

               a.      Whether the Class members’ telephone numbers were called by Defendants

                       using an automatic telephone dialing system without Defendants having

                       obtained prior express consent to place such calls;




                                                  8
         Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 9 of 18. PageID #: 147



                b.     Whether the National Do-Not-Call Sub-Class members’ telephone numbers

                       were called by Defendants more than 30 days after the date the members

                       registered their numbers on the National Do-Not-Call Class registry;

                c.     Whether the Internal Do-Not-Call Sub-Class members’ telephone numbers

                       were called by Defendants more than 30 days after the date the members

                       requested their numbers be added to Defendants’ internal do-not-call list;

                d.     Whether Defendants violated the TCPA, 47 U.S.C. § 227, et seq., by placing

                       automated telephone calls to the class members without proper consent;

                e.     Whether Defendants violated the TCPA, 47 U.S.C. § 227, et seq., by placing

                       telephone calls to the National Do-Not-Call Sub-Class members without

                       proper consent; and

                f.     Whether Defendants violated the TCPA, 47 U.S.C. § 227, et seq., by placing

                       telephone calls to the Internal Do-Not-Call Sub-Class members without

                       proper consent.

         44.    As residents of the United States whose telephone numbers were called by

Defendants using an automatic telephone dialing system, on multiple occasions, without Plaintiffs’

prior express consent, more than 31 days after Plaintiffs had registered their telephone numbers on

the National Do-Not-Call Registry, and more than 30 days after Plaintiffs requested their numbers

be added to Defendants’ internal do-not-call list, Plaintiffs asserts claims that are typical of the

Class, the National Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-Class.

         45.    Plaintiffs have no interests adverse or antagonistic to the interests of the other

members of the Class, the National Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-

Class.



                                                 9
     Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 10 of 18. PageID #: 148



       46.     Plaintiffs will fairly and adequately protect the interests of the members of the

Class, the National Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-Class. Plaintiff has

retained attorneys experienced in the prosecution of class actions.

       47.     A class action is superior to other available methods of fair and efficient

adjudication of this controversy, since individual litigation of the claims of all Class, National Do-

Not-Call Sub-Class, and Internal Do-Not-Call Sub-Class members is impracticable. Even if every

Class and Sub-Class member could afford individual litigation, the court system could not. It

would be unduly burdensome to the courts in which individual litigation of numerous issues would

proceed. Individualized litigation would also present the potential for varying, inconsistent or

contradictory judgments and would magnify the delay and expense to all parties, and to the court

system, resulting from multiple trials of the same complex factual issues. By contrast, the conduct

of this action as a class action presents fewer management difficulties, conserves the resources of

the parties and of the court system and protects the rights of each class member. Class treatment

will also permit the adjudication of relatively small claims by many class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein.

       48.     The prosecution of separate actions by individual members of the Class, the

National Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-Class would create a risk of

adjudications with respect to them that would, as a practical matter, be dispositive of the interests

of the other class members not parties to such adjudications or that would substantially impair or

impede the ability of such non-party class members to protect their interests.

       49.     Defendants have acted or refused to act in respect generally applicable to the Class,

the National Do-Not-Call Sub-Class, and the Internal Do-Not-Call Sub-Class, thereby making




                                                 10
     Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 11 of 18. PageID #: 149



appropriate final and injunctive relief with regard to the members of the Class, the National Do-

Not-Call Sub-Class, and the Internal Do-Not-Call Sub-Class as a whole.

       50.     Defendants failed to comply with the requirements of the TCPA, including but not

limited to 47 U.S.C. § 227(b), and 47 C.F.R. § 64.1200(c) and (d), as to the Class, National Do-

Not-Call Sub-Class, and Internal Do-Not-Call Sub-Class members, with respect to the above-

alleged transactions.

       51.     47 U.S.C. § 227(b)(1)(A)(iii), provides that:

               It shall be unlawful for any person within the United States, or any
               person outside the United States if the recipient is within the United
               States to make any call (other than a call made for emergency
               purposes or made with the prior express consent of the called party)
               using any automatic telephone dialing system or an artificial or
               prerecorded voice…to any telephone number assigned to a paging
               service, cellular telephone service, specialized mobile radio service,
               or other radio common carrier service, or any service for which the
               called party is charged for the call, unless such call is made solely
               to collect a debt owed to or guaranteed by the United States…

       52.     47 C.F.R. § 64.1200(c)(2) provides that:

               [n]o person or entity shall initiate any telephone solicitation to…[a]
               residential telephone subscriber who has registered his or her
               telephone number on the national do-not-call registry of persons
               who do not wish to receive telephone solicitations that is maintained
               by the Federal Government.

       53.     47 C.F.R. § 64.1200(d) provides that:

               No person or entity shall initiate any call for telemarketing purposes
               to a residential telephone subscriber unless such person or entity has
               instituted procedures for maintaining a list of persons who request
               not to receive telemarketing calls made by or on behalf of that
               person or entity. The procedures instituted must meet the following
               minimum standards:
               …
               (3) Recording, disclosure of do-not-call requests. If a person or
               entity making a call for telemarketing purposes (or on whose behalf
               such a call is made) receives a request from a residential telephone
               subscriber not to receive calls from that person or entity, the person

                                                11
     Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 12 of 18. PageID #: 150



               or entity must record the request and place the subscriber's name, if
               provided, and telephone number on the do-not-call list at the time
               the request is made. Persons or entities making calls for
               telemarketing purposes (or on whose behalf such calls are made)
               must honor a residential subscriber's do-not-call request within a
               reasonable time from the date such request is made. This period may
               not exceed thirty days from the date of such request.

       54.     In multiple instances, Defendants placed calls to the Class members using an

automatic telephone dialing system, without the members’ prior express consent, in violation of

the TCPA, 47 U.S.C. § 227, et seq.

       55.     In multiple instances, Defendants placed calls to the National Do-Not-Call Sub-

Class members without the members’ consent, and after the members registered with the federal

government’s Do-Not-Call list, in violation of the TCPA, 47 U.S.C. § 227, et seq., and 47 C.F.R.

64.1200(c).

       56.     In addition, on information and belief, Defendants have not instituted procedures

for maintaining a list of persons who request not to receive telemarketing calls made by or on

behalf of Defendants, in violation of the TCPA, 47 U.S.C. § 227, et seq., and 47 C.F.R. 64.1200(d).

       57.     The size and definition of the Class, the National Do-Not-Call Sub-Class, and the

Internal Do-Not-Call Sub-Class can be identified through Defendants’ records and/or Defendants’

agents’ records.

                                       COUNT I
                            NEGLIGENT VIOLATION OF THE
                        TELEPHONE CONSUMER PROTECTION ACT
                               47 U.S.C. § 227(b)(1)(A)(iii)

       58.         Plaintiffs incorporate all of the allegations and statements made in paragraphs 1

through 57 above as if reiterated herein.




                                                  12
      Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 13 of 18. PageID #: 151



         59.   The foregoing acts and omissions of Defendants constitute numerous and multiple

negligent violations of the TCPA, including, but not limited to, each and every one of the above

cited provisions of 47 U.S.C. § 227, et seq., and 47 U.S.C. § 227(b)(1)(A)(iii).

        60.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227, et seq., Plaintiffs

are entitled to an award of $500.00 in statutory damages for each and every violation, pursuant to

47 U.S.C. § 227(c)(5).

        61.    Plaintiffs are also entitled to and seek injunctive relief prohibiting such conduct in

the future.

                                   COUNT II
                  KNOWING AND/OR WILLFUL VIOLATION OF THE
                    TELEPHONE CONSUMER PROTECTION ACT
                           47 U.S.C. § 227(b)(1)(A)(iii)

        62.     Plaintiffs incorporate all of the allegations and statements made in paragraphs 1

through 61 above as if reiterated herein.

        63.    The foregoing acts and omissions of Defendants constitute numerous and multiple

knowing and/or willful violations of the TCPA, including, but not limited to, each and every one

of the above-cited provisions of 47 U.S.C. § 227, et seq., and 47 U.S.C. § 227(b)(1)(A)(iii).

        64.    As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. § 227, et

seq., Plaintiffs are entitled to an award of $1,500.00 in statutory damages for each and every

violation, pursuant to 47 U.S.C. § 227(c)(5).

        65.    Plaintiffs are also entitled to and seek injunctive relief prohibiting such conduct in

the future.




                                                 13
      Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 14 of 18. PageID #: 152



                                    COUNT III
                          NEGLIGENT VIOLATION OF THE
                      TELEPHONE CONSUMER PROTECTION ACT
                                47 C.F.R. 64.1200(c)

        66.    Plaintiffs incorporate all of the allegations and statements made in paragraphs 1

through 65 above as if reiterated herein.

        67.    The foregoing acts and omissions of Defendants constitute numerous and multiple

negligent violations of the TCPA, including, but not limited to, each and every one of the above

cited provisions of 47 U.S.C. § 227, et seq., and the implementing regulations of 47 C.F.R.

64.1200(c).

        68.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227, et seq., Plaintiffs

are entitled to an award of $500.00 in statutory damages for each and every violation, pursuant to

47 U.S.C. § 227(c)(5).

        69.    Plaintiffs are also entitled to and seek injunctive relief prohibiting such conduct in

the future.

                                  COUNT IV
                  KNOWING AND/OR WILLFUL VIOLATION OF THE
                    TELEPHONE CONSUMER PROTECTION ACT
                              47 C.F.R. 64.1200(c)

        70.     Plaintiffs incorporate all of the allegations and statements made in paragraphs 1

through 69 above as if reiterated herein.

        71.    The foregoing acts and omissions of Defendants constitute numerous and multiple

knowing and/or willful violations of the TCPA, including, but not limited to, each and every one

of the above-cited provisions of 47 U.S.C. § 227, et seq., and the implementing regulations of 47

C.F.R. 64.1200(c).




                                                 14
      Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 15 of 18. PageID #: 153



        72.    As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. § 227, et

seq., Plaintiffs are entitled to an award of $1,500.00 in statutory damages for each and every

violation, pursuant to 47 U.S.C. § 227(c)(5).

        73.    Plaintiffs are also entitled to and seek injunctive relief prohibiting such conduct in

the future.

                                    COUNT V
                          NEGLIGENT VIOLATION OF THE
                      TELEPHONE CONSUMER PROTECTION ACT
                                47 C.F.R. 64.1200(d)

        74.    Plaintiffs incorporates all of the allegations and statements made in paragraphs 1

through 73 above as if reiterated herein.

        75.    The foregoing acts and omissions of Defendants constitute numerous and multiple

negligent violations of the TCPA, including, but not limited to, each and every one of the above

cited provisions of 47 U.S.C. § 227, et seq., and the implementing regulations of 47 C.F.R.

64.1200(d).

        76.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227, et seq., Plaintiffs

are entitled to an award of $500.00 in statutory damages for each and every violation, pursuant to

47 U.S.C. § 227(c)(5).

        77.    Plaintiffs are also entitled to and seek injunctive relief prohibiting such conduct in

the future.

                                  COUNT VI
                  KNOWING AND/OR WILLFUL VIOLATION OF THE
                    TELEPHONE CONSUMER PROTECTION ACT
                              47 C.F.R. 64.1200(d)

        78.    Plaintiffs incorporate all of the allegations and statements made in paragraphs 1

through 77 above as if reiterated herein.



                                                 15
      Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 16 of 18. PageID #: 154



        79.    The foregoing acts and omissions of Defendants constitute numerous and multiple

knowing and/or willful violations of the TCPA, including, but not limited to, each and every one

of the above-cited provisions of 47 U.S.C. § 227, et seq., and the implementing regulations of 47

C.F.R. 64.1200(d).

        80.    As a result of Defendants’ knowing and/or willful violations of 47 U.S.C. § 227, et

seq., Plaintiffs are entitled to an award of $1,500.00 in statutory damages for each and every

violation, pursuant to 47 U.S.C. § 227(c)(5).

        81.    Plaintiffs are also entitled to and seek injunctive relief prohibiting such conduct in

the future.

                                    PRAYER FOR RELIEF

        Wherefore, Plaintiffs pray for a judgment against Defendants as follows:

               a.     An order certifying the Class, the National Do-Not-Call Sub-Class, and the

                      Internal    Do-Not-Call     Sub-Class     and    appointing    Plaintiffs   as

                      Representatives of the Class, the National Do-Not-Call Sub-Class, and the

                      Internal Do-Not-Call Sub-Class;

               b.     An order certifying the undersigned counsel as the Class Counsel, the

                      National Do-Not-Call Sub-Class Counsel, and the Internal Do-Not-Call

                      Sub-Class Counsel;

               c.     An order requiring Defendants, at their own cost, to notify all members of

                      the Class, the National Do-Not-Call Sub-Class, and the Internal Do-Not-

                      Call Sub-Class of the unlawful, unfair, deceptive and unconscionable

                      conduct herein;




                                                16
     Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 17 of 18. PageID #: 155



                 d.      Judgment against Defendants in the amount of $500.00 in statutory

                         damages for each and every negligent violation of the TCPA by Defendants;

                 e.      Judgment against Defendants in the amount of $1,500.00 in statutory

                         damages for each and every knowing and/or willful violation of the TCPA

                         by Defendants;

                 f.      An order for injunctive relief prohibiting such conduct by Defendants in the

                         future;

                 g.      Judgment against Defendants for Plaintiffs’ court costs and other litigation

                         costs; and

                 h.      Any other relief deemed just and proper by this Court.



                                            JURY DEMAND

          Plaintiffs demand a trial by jury on all issues in this action so triable, except for any issues

relating to the amount of costs to be awarded should Plaintiffs prevail on any of their claims in this

action.


                                                 RESPECFULLY SUBMITTED,

                                                 EVELYN PANNELL and KAIL JAMARI

                                                 By:     /s/ David B. Levin
                                                         Attorney for Plaintiffs
                                                         Ohio Attorney No. 0059340
                                                         Law Offices of Todd M. Friedman, P.C.
                                                         333 Skokie Blvd., Suite 103
                                                         Northbrook, Illinois 60062
                                                         Phone: (224) 218-0882
                                                         Fax: (866) 633-0228
                                                         dlevin@toddflaw.com



                                                    17
      Case: 5:18-cv-02508-SL Doc #: 16 Filed: 02/06/19 18 of 18. PageID #: 156



                                  CERTIFICATE OF SERVICE

        I hereby certify that, on February 6, 2019, a copy of the foregoing First Amended

Complaint was filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt.


                                                                /s/ David B. Levin
                                                                Attorney for Plaintiffs




                                                  18
